Title: From John Adams to Timothy Pickering, 21 June 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy June 21st 1799

Inclosed are very respectable recommendations of Mr George Augustus Cushing to be consul at Havanna. They were presented to me yesterday by Mr. Cushing himself, who appears a genteel man. I told him that I considered Mr. Moreton as appointed. These papers however may be filed in your office & if any thing should happen to Mr. Moreton, Mr Cushing may be considered as a candidate
I have the honor to be Sir your most obedient
